       Case 20-19758                  Doc 15         Filed 11/07/20 Entered 11/07/20 23:10:25                                    Desc Imaged
                                                    Certificate of Notice Page 1 of 4
Information to identify the case:
Debtor 1                 Norberto Ramos                                                         Social Security number or ITIN    xxx−xx−5079

                         First Name   Middle Name   Last Name                                   EIN    _ _−_ _ _ _ _ _ _
Debtor 2                 Aracelly Ramos                                                         Social Security number or ITIN    xxx−xx−7563
(Spouse, if filing)
                         First Name   Middle Name   Last Name                                   EIN    _ _−_ _ _ _ _ _ _
United States Bankruptcy Court        Northern District of Illinois
                                                                                                Date case filed for chapter 13 11/4/20
Case number:          20−19758



Official Form 309I
Notice of Chapter 13 Bankruptcy Case                                                                                                                   12/17


For the debtors listed above, a case has been filed under chapter 13 of the Bankruptcy Code. An order for relief has
been entered.
This notice has important information about the case for creditors, debtors, and trustees, including information about
the meeting of creditors and deadlines. Read both pages carefully.
The filing of the case imposed an automatic stay against most collection activities. This means that creditors generally may not take action to collect debts
from the debtors, the debtors' property, and certain codebtors. For example, while the stay is in effect, creditors cannot sue, garnish wages, assert a
deficiency, repossess property, or otherwise try to collect from the debtors. Creditors cannot demand repayment from debtors by mail, phone, or
otherwise. Creditors who violate the stay can be required to pay actual and punitive damages and attorney's fees. Under certain circumstances, the stay
may be limited to 30 days or not exist at all, although debtors can ask the court to extend or impose a stay.
Confirmation of a chapter 13 plan may result in a discharge. Creditors who assert that the debtors are not entitled to a discharge under 11 U.S.C. §
1328(f) must file a motion objecting to discharge in the bankruptcy clerk's office within the deadline specified in this notice. Creditors who want to have
their debt excepted from discharge may be required to file a complaint in the bankruptcy clerk's office by the same deadline. (See line 13 below for more
information.)
To protect your rights, consult an attorney. All documents filed in the case may be inspected at the bankruptcy clerk's office at the address listed below or
through PACER (Public Access to Court Electronic Records at www.pacer.gov).

The staff of the bankruptcy clerk's office cannot give legal advice.

To help creditors correctly identify debtors, debtors submit full Social Security or Individual Taxpayer Identification
Numbers, which may appear on a version of this notice. However, the full numbers must not appear on any document
filed with the court.
Do not file this notice with any proof of claim or other filing in the case. Do not include more than the last four digits of
a Social Security or Individual Taxpayer Identification Number in any document, including attachments, that you file
with the court.

                                              About Debtor 1:                                               About Debtor 2:
1. Debtor's full name                         Norberto Ramos                                                Aracelly Ramos

2. All other names used in the
   last 8 years
                                                                                                            fka Aracelly Menendez−Rodriguez

                                              2414 N 76th Ave, Apt 1E                                       2414 N 76th Ave, Apt 1E
3. Address                                    Elmwood Park, IL 60707                                        Elmwood Park, IL 60707
                                              David H Cutler                                                Contact phone 847−673−8600
4. Debtor's  attorney
   Name and address
                                              Cutler & Associates, Ltd.
                                              4131 Main St.
                                                                                                            Email: cutlerfilings@gmail.com

                                              Skokie, IL 60076

5. Bankruptcy trustee                         Marilyn O Marshall                                            Contact phone 312−431−1300
     Name and address                         224 South Michigan Ste 800
                                              Chicago, IL 60604

6. Bankruptcy clerk's office                                                                                Hours open:
     Documents in this case may be filed      Eastern Division                                              8:30 a.m. until 4:30 p.m. except Saturdays,
     at this address.                         219 S Dearborn                                                Sundays and legal holidays.
     You may inspect all records filed in     7th Floor                                                     Contact phone 1−866−222−8029
     this case at this office or online at    Chicago, IL 60604                                             Date: 11/5/20
      www.pacer.gov.
                                                                                                                  For more information, see page 2




Official Form 309I                                     Notice of Chapter 13 Bankruptcy Case                                               page 1
      Case 20-19758                 Doc 15          Filed 11/07/20 Entered 11/07/20 23:10:25                                         Desc Imaged
                                                   Certificate of Notice Page 2 of 4
Debtor Norberto Ramos and Aracelly Ramos                                                                                                 Case number 20−19758
7. Meeting of creditors
    Debtors must attend the meeting to     November 30, 2020 at 01:00 PM                                     Location:
    be questioned under oath. In a joint                                                                     Appear by Telephone. For instructions,, visit
    case, both spouses must attend.                                                                          www.chi13.com
    Creditors may attend, but are not      The meeting may be continued or adjourned to a
    required to do so.                     later date. If so, the date will be on the court
                                           docket.
                                           Debtors must bring a picture ID and proof of
                                           their Social Security Number.
8. Deadlines                               Deadline to file a complaint to challenge                                Filing deadline: 1/29/21
   The bankruptcy clerk's office must      dischargeability of certain debts:
   receive these documents and any
   required filing fee by the following
   deadlines.                              You must file:
                                           • a motion if you assert that the debtors are
                                               not entitled to receive a discharge under
                                               U.S.C. § 1328(f) or
                                           • a complaint if you want to have a particular
                                               debt excepted from discharge under
                                               11 U.S.C. § 523(a)(2) or (4).
                                           Deadline for all creditors to file a proof of claim                      Filing deadline: 1/13/21
                                           (except governmental units):
                                           Deadline for governmental units to file a proof of                       Filing deadline: 5/3/21
                                           claim:


                                           Deadlines for filing proof of claim:
                                            A proof of claim is a signed statement describing a creditor's claim. A proof of claim form may be obtained at
                                            www.uscourts.gov or any bankruptcy clerk's office.
                                           If you do not file a proof of claim by the deadline, you might not be paid on your claim. To be paid, you must file
                                           a proof of claim even if your claim is listed in the schedules that the debtor filed.
                                           Secured creditors retain rights in their collateral regardless of whether they file a proof of claim. Filing a proof of
                                           claim submits the creditor to the jurisdiction of the bankruptcy court, with consequences a lawyer can explain.
                                           For example, a secured creditor who files a proof of claim may surrender important nonmonetary rights,
                                           including the right to a jury trial.


                                           Deadline to object to exemptions:                                         Filing deadline:    30 days after the
                                           The law permits debtors to keep certain property as exempt. If you                            conclusion of the
                                           believe that the law does not authorize an exemption claimed, you                             meeting of creditors
                                           may file an objection.

9. Filing of plan                          The debtor has filed a plan. The plan is enclosed. The hearing on confirmation will be held on:
                                           12/23/20 at 02:30 PM , Location: Appear using Zoom for Government. To appear by video, use this link:
                                           https://www.zoomgov.com/ or to appear by telephone, call Zoom for Government at 1−669−254−5252 or
                                           1−646−828−7666. Then enter the meeting ID 160 9362 1728 and no passcode needed.

                                           The Disclosure of Compensation has been filed. The attorney for the debtor is
                                           requesting fees of $ 4500.00
                                           Objections to confirmation of the Plan shall be filed at least 7 days prior to the confirmation
                                           hearing. If there are no objections, the Court may confirm the plan and allow fees requested
                                           by debtor's counsel to be paid through the plan.
10. Creditors with a foreign               If you are a creditor receiving a notice mailed to a foreign address, you may file a motion asking the court to
    address                                extend the deadline in this notice. Consult an attorney familiar with United States bankruptcy law if you have
                                           any questions about your rights in this case.
11. Filing a chapter 13                    Chapter 13 allows an individual with regular income and debts below a specified amount to adjust debts
    bankruptcy case                        according to a plan. A plan is not effective unless the court confirms it. You may object to confirmation of the
                                           plan and appear at the confirmation hearing. A copy the plan, if not enclosed, will be sent to you later, and if the
                                           confirmation hearing is not indicated on this notice, you will be sent notice of the confirmation hearing. The
                                           debtor will remain in possession of the property and may continue to operate the business, if any, unless the
                                           court orders otherwise.
12. Exempt property                        The law allows debtors to keep certain property as exempt. Fully exempt property will not be sold and
                                           distributed to creditors, even if the case is converted to chapter 7. Debtors must file a list of property claimed as
                                           exempt. You may inspect that list at the bankruptcy clerk's office or online at www.pacer.gov. If you believe that
                                           the law does not authorize an exemption that debtors claimed, you may file an objection by the deadline.
13. Discharge of debts                     Confirmation of a chapter 13 plan may result in a discharge of debts, which may include all or part of a debt.
                                           However, unless the court orders otherwise, the debts will not be discharged until all payments under the plan
                                           are made. A discharge means that creditors may never try to collect the debt from the debtors personally except
                                           as provided in the plan. If you want to have a particular debt excepted from discharge under 11 U.S.C. §
                                           523(a)(2) or (4), you must file a complaint and pay the filing fee in the bankruptcy clerk's office by the deadline.
                                           If you believe that the debtors are not entitled to a discharge of any of their debts under 11 U.S.C. § 1328(f), you
                                           must file a motion by the deadline.




Official Form 309I                                    Notice of Chapter 13 Bankruptcy Case                                                     page 2
           Case 20-19758                Doc 15          Filed 11/07/20 Entered 11/07/20 23:10:25                                     Desc Imaged
                                                       Certificate of Notice Page 3 of 4
                                                              United States Bankruptcy Court
                                                               Northern District of Illinois
In re:                                                                                                                 Case No. 20-19758-DLT
Norberto Ramos                                                                                                         Chapter 13
Aracelly Ramos
       Debtor(s)
                                                     CERTIFICATE OF NOTICE
District/off: 0752-1                                                  User: mgarcia1                                                              Page 1 of 2
Date Rcvd: Nov 05, 2020                                               Form ID: 309I                                                             Total Noticed: 27
The following symbols are used throughout this certificate:
Symbol          Definition
+                Addresses marked '+' were corrected by inserting the ZIP, adding the last four digits to complete the zip +4, or replacing an incorrect ZIP. USPS
                 regulations require that automation-compatible mail display the correct ZIP.


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on Nov 07, 2020:
Recip ID                 Recipient Name and Address
db/jdb                 + Norberto Ramos, Aracelly Ramos, 2414 N 76th Ave, Apt 1E, Elmwood Park, IL 60707-2536
29103728               + Atg Credit, Attn: Bankruptcy, 1700 West Cortland Street Ste 205, Chicago, IL 60622-1200
29103731               + City of Chicago, Department of Revenue, PO Box 88292, Chicago, IL 60680-1292
29103732               + Decker Truck Li, 633 Rustlers Rd, Bailey, CO 80421-1029
29103740               + Kia Motors Finance, Attn: Bankruptcy, Po Box 20835, Fountain Valley, CA 92728-0835
29103741               + Linebarger Goggan Blair, PO Box 06140, Chicago, IL 60606-0140
29103742               + Linebarger Goggan Blair, PO Box 06152, Chicago, IL 60606-0152
29103743                 Medical Business Bureau, Attn: Bankruptcy, Po Box 1729, Park Ridge, IL 60068
29103744               + Natiowide Recovery Service, Attn: Bankruptcy, 5655 Peachtree Parkway, Norcross, GA 30092-2812
29103745               + Nissan Motor Acceptance Corp/Infiniti, Attn: Bankruptcy, Po Box 660360, Dallas, TX 75266-0360
29103748               + Wakefield & Associates, Attn: Bankruptcy, 7005 Middlebrook Pike, Knoxville, TN 37909-1156

TOTAL: 11

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
Electronic transmission includes sending notices via email (Email/text and Email/PDF), and electronic data interchange (EDI). Electronic transmission is in Eastern
Standard Time.
Recip ID                   Notice Type: Email Address                                   Date/Time                 Recipient Name and Address
aty                        Email/Text: cutlerfilings@gmail.com
                                                                                        Nov 05 2020 22:44:00      David H Cutler, Cutler & Associates, Ltd., 4131
                                                                                                                  Main St., Skokie, IL 60076
tr                     + Email/Text: courtnotices@chi13.com
                                                                                        Nov 05 2020 22:44:00      Marilyn O Marshall, 224 South Michigan Ste 800,
                                                                                                                  Chicago, IL 60604-2503
ust                    + Email/Text: USTPREGION11.ES.ECF@USDOJ.GOV
                                                                                        Nov 05 2020 22:44:00      Patrick S Layng, Office of the U.S. Trustee,
                                                                                                                  Region 11, 219 S Dearborn St, Room 873,
                                                                                                                  Chicago, IL 60604-2027
29103726               + Email/Text: bankruptcy@rentacenter.com
                                                                                        Nov 05 2020 22:45:00      Acceptance Now, Attn: Bankruptcy, 5501
                                                                                                                  Headquarters Drive, Plano, TX 75024-5837
29103727               + EDI: GMACFS.COM
                                                                                        Nov 06 2020 03:48:00      Ally Financial, Attn: Bankruptcy, Po Box 380901,
                                                                                                                  Bloomington, MN 55438-0901
29103729               + EDI: CAPITALONE.COM
                                                                                        Nov 06 2020 03:48:00      Capital One, Attn: Bankruptcy, Po Box 30285,
                                                                                                                  Salt Lake City, UT 84130-0285
29103730               + EDI: CITICORP.COM
                                                                                        Nov 06 2020 03:48:00      Citibank, Citicorp Credit Srvs/Centralized Bk dept,
                                                                                                                  Po Box 790034, St Louis, MO 63179-0034
29103733               + Email/Text: bknotice@ercbpo.com
                                                                                        Nov 05 2020 22:45:00      Enhanced Recovery Company, Attn: Bankruptcy,
                                                                                                                  8014 Bayberry Road, Jacksonville, FL 32256-7412
29103735                   Email/Text: alyse@ffcc.com
                                                                                        Nov 05 2020 22:44:00      First Federal Credit Control, Attn: Bankruptcy,
                                                                                                                  24700 Chagrin Blvd, Ste 205, Cleveland, OH
                                                                                                                  44122
29103734               + Email/Text: admin@fcs2collect.com
                                                                                        Nov 05 2020 22:45:00      Falls Collection Svc, Inc, Attn: Bankruptcy, N114
                                                                                                                  W19225 Clinton Dr, Germantown, WI
                                                                                                                  53022-3015
29103736               + EDI: PHINGENESIS
                                                                                        Nov 06 2020 03:48:00      Genesis Financial/Jared, Genesis FS Card
                                                                                                                  Services, Po Box 4477, Beaverton, OR
           Case 20-19758              Doc 15         Filed 11/07/20 Entered 11/07/20 23:10:25                                Desc Imaged
                                                    Certificate of Notice Page 4 of 4
District/off: 0752-1                                               User: mgarcia1                                                         Page 2 of 2
Date Rcvd: Nov 05, 2020                                            Form ID: 309I                                                        Total Noticed: 27
                                                                                                            97076-4401
29103737              + Email/Text: bankruptcy.notices@hdfsi.com
                                                                                   Nov 05 2020 22:45:00     Harley Davidson Financial, Attn: Bankruptcy, Po
                                                                                                            Box 22048, Carson City, NV 89721-2048
29103738              + Email/Text: bankruptcy@huntington.com
                                                                                   Nov 05 2020 22:44:00     Huntington Natl Bk, Attn: Bankruptcy, P.O. Box
                                                                                                            340996, Columbus, OH 43234-0996
29103739              + Email/Text: rev.bankruptcy@illinois.gov
                                                                                   Nov 05 2020 22:44:00     Illinois Department of Revenue 1/15, Bankruptcy
                                                                                                            Section, PO Box 64338, Chicago, IL 60664-0291
29103746              + Email/Text: bankruptcy@onlineis.com
                                                                                   Nov 05 2020 22:45:00     Online Collections, Attn: Bankruptcy, Po Box
                                                                                                            1489, Winterville, NC 28590-1489
29103747              + EDI: VERIZONCOMB.COM
                                                                                   Nov 06 2020 03:48:00     Verizon Wireless, Attn: Verizon Bankruptcy, 500
                                                                                                            Technology Dr, Ste 500, Weldon Springs, MO
                                                                                                            63304-2225

TOTAL: 16


                                                    BYPASSED RECIPIENTS
The following addresses were not sent this bankruptcy notice due to an undeliverable address, *duplicate of an address listed above, *P duplicate of a
preferred address, or ## out of date forwarding orders with USPS.
NONE


                                                   NOTICE CERTIFICATION
I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities
in the manner shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and
belief.

Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed .R. Bank. P.2002(a)(1), a notice containing the
complete Social Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains
the redacted SSN as required by the bankruptcy rules and the Judiciary's privacy policies.

Date: Nov 07, 2020                                        Signature:           /s/Joseph Speetjens




                                 CM/ECF NOTICE OF ELECTRONIC FILING
The following persons/entities were sent notice through the court's CM/ECF electronic mail (Email) system on November 5, 2020 at the address(es) listed
below:
Name                             Email Address
David H Cutler
                                 on behalf of Debtor 1 Norberto Ramos cutlerfilings@gmail.com r48280@notify.bestcase.com

Marilyn O Marshall
                                 courtdocs@chi13.com

Patrick S Layng
                                 USTPRegion11.ES.ECF@usdoj.gov


TOTAL: 3
